 LOCAL 3, INT'L BROTHERHOOD OF ELECTRICAL WORKERS5represented separately from other employees who share like interestswith them through participation in a common endeavor zAs a unit limited to the photographers alone is inappropriate andas the Petitioner does not wish to participate in an election foranyother unit, we shall dismiss the petition.[The Board dismissed the petition.]2The Board has treated photographers and darkroom technicians as a single categoryfor unit purposes.Thiokol Chemical Corporation,Redstone Division,123 NLRB 888, 892;Westinghouse Air Brake Company, Union Switch cE Signal Division,119 NLRB 1391, 1394.Local 3, International Brotherhood of ElectricalWorkers, AFL-CIOandJack Picoult and Al Picoult d/b/a Jack Picoult.CaseNo. O-CP-123.August 19, 1963SUPPLEMENTAL DECISION AND ORDEROn April 26, 1963, the United States Court of Appeals for theSecond Circuit handed down its decision declining to enforce theBoard's initial Decision and Order,' and remanding the case for"more adequate findings in the light of this opinion." 2After a re-appraisal of the record in the light of the court's opinion, we reaffirmour previous conclusion that Respondent violated Section 8(b) (7) (C)of the Act.A. The applicable principlesThe court remanded the case to the Board primarily because it wasdoubtful whether the Board had properly applied the second provisoto Section 8(b) (7) (C).Section 8(b) (7) (C) bans picketing forrecognitional or organizational purposes which has been conductedfor more than a reasonable period of time (not to exceed 30 days)without a representation petition having been filed.But the secondproviso to (C) states :That nothing in this subparagraph (C) shall be construed toprohibit any picketing or other publicity for the purpose oftruthfully advising the public (including consumers) that anemployer does not employ members of, or have a contract with,a labor organization, unless an effect of such picketing is to in-duce any individual employed by any other person in the courseof his employment, not to pick up, deliver or transport any goodsor not to perform any services.1137 NLRB 1401.2N.L R B v Local 3,International Brotherhood of ElectricalWorkers, AFL-CIO (JackPicoult),317 F 2d 193, 196 (C.A. 2).144 NLRB No. 9. 6DECISIONS OF NATIONALLABOR RELATIONS BOARDThe court concluded that, in enacting this proviso, the Congress ex-cepted from the general rule covering recognitional and organiza-tional picketing "a comparatively innocuous species of picketing hav-ing the immediate purpose of informing or advising the public,even though its ultimate object was success in recognition andorganization." 3In the court's view, this was not necessarily the Board's interpre-tation of the proviso.The court believed that the Board's positionmay have been that the second proviso applied only to an entirelyseparate species of informational picketing which had neither recog-nition nor organization as an object.This position, in the court'sopinion, gave too little scope to the second proviso; moreover, sincethe Board, in finding that the picketing had a recognitional object,relied in part on the wording of the picket signs (the first of whichwas substantially equivalent to the kind specified in the second pro-viso), this position would have resulted in finding the Union guiltyof an unfair labor practice for carrying the very signs permitted bythe proviso.With all due deference, the Board submits that, since the secondCrowndecision 4 (which was handed down prior to the Board's orig-inal decision in this case), it has not so construed the import of sub-section (C).Rather, it has interpreted Section 8(b) (7) (C) so asto give meaning both to the general proscription and the secondproviso thereof.Thus, in agreement with the court, it is also theBoard's position that the second proviso exempts from the ban ofSection 8(b) (7) (C) a certain class of recognitional or organizationalpicketing.Accordingly, a violation of Section 8(b) (7) (C) is notestablished simply by showing that picketing for a recognitional ororganizational object has been conducted for more than a reasonableperiod of time (not to exceed 30 days) without a representation peti-tion having been filed. It is necessary to go on and determine whetherthe picketing is nevertheless privileged under the second proviso, inthat it is "for the purpose of truthfully advising the public (includingconsumers) that an employer does not employ members of, or havea contract with, a labor organization," and does not have "an effect"on deliveries.'We proceed to apply these principles to this case.$Id,at 197.s Local Joint Executive Board of Hotel and Restaurant Employees and Bartenders Inter-national Union of Long Beach and Orange County;etc. (Crown Cafeteria),135 NLRB1183, reversing on reconsideration,130 NLRB 570.6This basic approach to 8(b)(7)(C) was originallyset forthin the above-mentionedsecondCrowndecision and has subsequently been followed in numerous Board decisionsSee, for example,Retail Clerks Union Local824,etc. (Barker Bros. Corp.and Gold's, Inc ),138 NLRB 478 (Members Rodgers and Leedom dissenting) ;Retail ClerksUnion, LocalNo. 1404, AFL-CIO (JayJacobs Downtown,Inc.),140NLRB 1344(MemberLeedom dis-senting) ;andRetailStoreEmployees'Union, Local No. 428, etc.(Marttno's CompleteHome Furnishings),141 NLRB 503 (Members Rodgers and Leedom dissenting). LOCAL 3, INT'L BROTHERHOOD OF ELECTRICAL WORKERS7B. The picketing had a recognitional objectiveRespondent disclaims any recognitional objective in its picketingof Picoult at the Brooklyn Post Office job. It contends rather that itsaim was to induce Picoult to subcontract the electrical work to a con-tractor who was under agreement with the Union, or failing this, toget the General Services Administration to cancel its contract withPicoult.We find, however, than an object of the picketing was to forcePicoult to recognize Respondent Local 3 as the representative of hisemployees.On November 24,1961, Local 3 began picketing at the post office withsigns reading :ELECTRICIANSWorking on This JobEmployed byPicoultAre Not Membersof theElectricalWorkersLocal Union No. 3Established 1891International Brotherhood ofElectricalWorkersAffiliatedWith TheAFL-CIOCall GRamercy 5-3260Union Label No. 194Both shortly before and shortly after the picketing started, UnionBusiness Agent Samuel Dobbins asked Jack Picoult to sign a contractwith Local 3.And, when Picoult declined the second request, Dobbinsstated, "The picketing will be going on for quite some time here."These requests of Dobbins clearly show that the Union was seeking acontract as the representative of Picoults' employees.While it may beargued that the Union's recognitional object is confirmed by the afore-mentioned legend on the signs, we need not rely on these signs to find aproscribed object herein.It is true that the Union, after a month of picketing, changed itssigns in late December or early January 1962, to protest against alleged"substandard wages and inferior working conditions," and that thesesigns, standing alone, might not be sufficient to establish a recognitionalobjective.Cf.Houston Building and Construction Trades Council(Claude Everett Construction Company),136 NLRB 321, 322-323.But, in the circumstances of this case, such a mere change in signswas not sufficient to dispel Respondent's prior recognitional objective. SDECISIONS OF NATIONAL LABOR RELATIONS BOARDIndeed, Business Agent Dobbins subsequently admitted on cross-examination at the Section 10(1) injunction proceeding in February1962 that there would have been no picketing if Picoult had a contractwith Local 3.Finally, the Union never informed Picoult that it nolonger sought recognition, and the picketing continued without in-terruption while the signs were changed.Both of these factors indi-cate that, despite the change in signs, the Union had not abandoned itspreviously expressed recognitional objective, and we so find.For these reasons, we conclude that throughout its entire period anobject of the Unions' picketing was to force Picoult to recognize theUnion as the representative of his employees. Since the picketing wasconducted for more than 30 days without a representation petitionhaving been filed, the picketing thus violates Section 8(b) (7) (C) un-less saved by the second proviso thereto.We now turn to that question.C. The picketing is not privileged by the second proviso toSection 8(b) (7) (C)For recognitional or organizational picketing to be privileged underthe second proviso it must,inter alia,"be for the purpose of truthfullyadvising the public."The court explained that the proviso "givesthe union freedom to appeal to the unorganized public for spontaneouspopular pressure upon an employer; it is intended, however, to ex-clude the invocation of pressure by organized labor groups or membersof unions, as such." 6 Accordingly, the court continued, in determiningwhether the picketing is "for the purpose of truthfully advising thepublic," it is necessary to ascertain the Union's tactical purpose.Wasit seeking a response from the public at large, or from organized laborgroups? If the former, the court stated, the picketing is privilegedby the proviso unless it communicates more than the limited informa-tion permitted thereby or it in fact has an effect on deliveries; if thelatter, the picketing is not privileged irrespective of its actual effects.The record shows that both before and after the change of picketsigns, the picketing frequently occurred on the Adams Street side ofthe post office, where the delivery entrances are located and where veryfew members of the public walk. The record also contains at leastone incident (that involving truckdriver Isele, a member of the Team-stersUnion) in which an employee making a delivery was stoppedby the pickets, told that they were "on strike," and then waved awayfrom the jobsite by the "picket captain" before he could make thedelivery.In these circumstances, it is apparent that the Union'spicketing was not directed at achieving the limited purpose of com-municating with the public, but was also intended to be precisely that"signal" to organized labor which Congress sought to curtail.0N L R.B. v. Local3, IBEW, AFL-CIO (Jack Picoult),supra,footnote 2 INT'L UNION OF OPERATING ENGINEERS, LOCAL NO. 129Since, for the reasons set forth above, we find that Respondent'spicketing is not protected by the second proviso of subsection (C),7it is unnecessary to determine whether Respondent failed to satisfythe proviso in other respects as well.Wherefore, on the basis of the entire record, we conclude that Re-spondent's picketing violated Section 8(b) (7) (C) of the Act, andreaffirm our previous Order.MEMBERS RODGERS and LEEDOM took no part in the consideration ofthe above Supplemental Decision and Order.7 Local 140,Bedding, Curtain&Drapery Workers Union,etc. (Sealy Greater New York,Inc., et al.),140 NLRB 343;Local Union 154,International Typographical Union, AFL-CIO (Ypsilanti Press, Inc.),137 NLRB 1116;cf.PhiladelphiaWindow Cleaners andMaintenance Workers' Union,Local 125 (Atlantic MaintenanceCo.),136 NLRB 1104;andAutomotive,Petroleum&Allied Industries Employees Union, Local 618, etc.(CharlesSchmitt and Stephen A. Schmitt d/b/a Charlie's Car Wash and Service),136 NLRB 934.International Union of Operating Engineers,Local Union No. 12[George E. Miller Electric Company]andWesley E.Miller,Charging PartyandInternational Brotherhood of ElectricalWorkers, Local Union No. 11.Case No. 21-CD-131. August 19.1963DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10 (k) of the National Labor Re-lations Act, following the filing of charges under Section 8 (b) (4) (D)of the Act.A hearing was held before Louis A. Gordon, hearingofficer, on March 6, 7, and 8, 1963.All parties appeared at the hearingand were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearing upon the issues.The rulings of the hearing officer made at the hearing are free fromprejudicial error and are hereby affirmed.Briefs were filed by allparties and have been duly considered.Upon the entire record in the case, the Board' makes the follow-ing findings of facts:1.All parties stipulated that Wesley E. Miller as sole proprietor of,and doing business as, George E. Miller Electric Company, hereincalled the Employer, is engaged in the electrical contracting businessin California and is a member of the Los Angeles Chapter of theNational Electrical Contractors Association, herein called NECA, anorganization that exists,inter alia,for the purpose of negotiating'Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[,Chairman McCulloch andMembers Rodgers and Leedom].144 NLRB No. 2.